OPINION
This cause is an appeal from a foreclosure dismissal of the Ashland County Court of Common Pleas.
The sole Assignment of Error is:
                                    I  THE COURT ERRED IN VACATING JUDGMENT AND DISMISSING THE FORECLOSURE ACTION.
The history of this case and applicable law has been adequately set forth in the proceedings and opinion of this Court in its prior issue in Case 00-COA-1351 and will be incorporated herein rather than expressed again.
The addition to this history is that the trial court on December 1, 2000, issued its notice of intent to dismiss setting forth its frustrations and desires relative to "final" judgments and matters to be incorporated in proposed revised local rules.
The trial court then dismissed the Complaint without prejudice by an Entry of January 3, 2001.
While the scrivener of this opinion was not a member of the panel in Appellate Case 00-COA-1351, the only determination which can be made is that the trial court's Dismissal Entry of January 3, 2001 was in direct contravention of this court's opinion when an Order of Sale would have sufficed and, at least as to this cause sub judice, would have effectively eliminated it as part of the trial court's overall perceived problems of docket control.
It must be stated that decisions cannot be made based upon desired changes in the law, future proposed revised local rules, or in contravention of an explicit ruling of this Court.
                             JUDGMENT ENTRY
For the reasons stated in our Memorandum-Opinion, the judgment of the Common Pleas Court of Ashland County, Ohio, is Reversed and Remanded. Costs to Appellee.
Boggins, J. Hoffman, P.J. and Farmer, J. concur.